UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7334


BOBBY L. INGRAM,

                Plaintiff - Appellant,

          v.

MILDRED L. RIVERA, Warden; LARRY WHITMAN, AW(P); D. PHILLIP,
MD; T. MIDDLETON, Mid-Level Provider; E. REED, MD Medical
Officer; J. GLENN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:12-cv-02407-DCN)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby L. Ingram, Appellant Pro Se.        Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby    L.    Ingram   appeals     the    district    court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed      the    record   and   find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Ingram v. Rivera, No. 9:12-cv-02407-DCN (D.S.C. July

31, 2013).      We deny Ingram’s motion for appointment of counsel.

We   dispense    with      oral   argument     because    the    facts   and   legal

contentions     are   adequately      presented    in    the     materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2